REASONS FOR ALLOWANCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Applicant’s submission filed on 05 January 2022 and the supplemental submission filed on 04 February 2022 have been entered.
 
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Abe”
US Publication No. 2014/0223785 A1

“Hoshii et al.”
JP Publication No. 9-230657 A (with English translation)

“Kakefu et al.”
JP Publication No. 2006-301389 A (with English translation)

“Kamimura et al.”
US Publication No. 2007/0053719 A1

“Kashimura”
US Publication No. 2008/0066570 A1

“Kimura”
JP Publication No. 8-6437 A (with English translation)

“Mercer et al.”
GB Publication No. 2 397 136 A

“Noguchi et al. ‘648”
US Publication No. 2002/0029648 A1

“Noguchi et al. ‘678”
US Publication No. 2003/0131678 A1 

“Nomura”
US Patent No. 6,708,013 B2

“Shimizu et al.”
JP Publication No. 2014-169723 A (with English translation)

“Shinobu”
JP Publication No. 3-99264 U (with English translation)

“Shiori et al.”
US Publication No. 2007/0122164 A1

“Sugikubo”
JP Publication No. 4-351365 A (with English translation)


US Publication No. 2011/0091237 A1

“Suzuki ‘243”
JP Publication No. 2006-329243 A (with English translation)

“Suzuki et al.”
US Publication No. 2007/0283777 A1

“Tamura et al.”
US Publication No. 2014/0373657 A1

“Tomatsu”
US Publication No. 2012/0251177 A1



See the detailed discussion of the teachings of Abe, Kimura, Tamura et al., and Tomatsu in item 12 (pp. 5-14) of the prior Office action mailed on March 16, 2021.

See the detailed discussion of the teachings of Sugikubo in item 13 (pp. 14-16) of the prior Office action mailed on March 16, 2021.

See the detailed discussion of the teachings of Kakefu et al. in item 14 (pp. 16-17) of the prior Office action mailed on March 16, 2021.

See the detailed discussion of the teachings of Kamimura et al., Noguchi et al. ‘648, Nomura, Shiori et al., and Suzuki ‘237 in items 33-37 (pp. 24-25) of the prior Office action mailed on August 20, 2020. Further, see the detailed discussion of the teachings of Shiori et al. in item 17 (p. 18) of the prior Office action mailed on March 16, 2021.

See the discussion of Hoshii et al., Kashimura, Mercer et al., Noguchi et al. ‘678, Shimizu et al., Shinobu, Suzuki ‘243, and Suzuki et al. in item 40 (pp. 36-37) of the prior Office action mailed on February 6, 2020. 

Claims 1, 2, 5-7, 13, 17, 18, 20, 21, 27 and 56-61 are allowed.

The following is an examiner’s statement of reasons for allowance:

Independent claim 1, as currently amended, defines over the cited prior art. While many, if not all, of the individual claimed features are taught by the prior art, the prior art fails to teach 
A first helical gear including a plurality of teeth.
A second driving motor connected to the first helical gear to transmit driving force to the first helical gear.
A second helical gear and a third gear which transfer the driving force of the second driving motor to first and second gears that are connected to first and second developing portions, respectively.
The third gear (i) rotating coaxially with the second helical gear, (ii) configured to engage with the first gear and the second gear, and (iii) having a diameter smaller than the diameter of the second helical gear.
The second helical gear including: 
A rim formed with a plurality of teeth configured to engage with the plurality of teeth of the first helical gear.
First and second sides relative to a center of the rim in a tooth width direction.
The plurality of teeth of the second helical gear configured so that a region of each of the plurality of teeth at the second side engages with the first helical gear earlier than when another region of each of the teeth at the first side engages with the first helical gear.
A web disposed at the first side and connecting the rim to a central boss.
A concentric rib projecting from the web to the second side and being concentric with the boss.
A plurality of radial ribs (i) projecting from the web to the second side, (ii) extending from the boss in a radial fashion so as to connect the -4-boss and the concentric rib, and (iii) disposed apart from the rim in a radial direction.
 
Claims 2, 5-7 and 59-61 are allowed because of their dependency from claim 1.

Independent claim 13, as currently amended, defines over the cited prior art. While many, if not all, of the individual claimed features are taught by the prior art, the prior art fails to teach the specific combination of features recited in claim 13. Thus, claim 13 is allowed because the prior art of record fails to teach an image forming apparatus, as defined in claim 13, comprising a driving force transfer unit including at least the following combination of features:
A first helical gear including a plurality of teeth.
A second driving motor connected to the first helical gear to transmit driving force to the first helical gear.
A second helical gear and a third gear which transfer the driving force of the second driving motor to first and second gears that are connected to first and second developing portions, respectively.
The third gear (i) rotating coaxially with the second helical gear, (ii) configured to engage with the first gear and the second gear, and (iii) having a diameter smaller than the diameter of the second helical gear.
The second helical gear including: 
A rim formed with a plurality of teeth configured to engage with the plurality of teeth of the first helical gear.
First and second sides relative to a center of the rim in a tooth width direction.
A web disposed at the first side and connecting the rim to a central boss.
A concentric rib projecting from the web to the second side and being concentric with the boss.
A plurality of radial ribs (i) projecting from the web to the second side, (ii) extending from the boss in a radial fashion so as to connect the -4-boss and the concentric rib, and (iii) disposed apart from the rim.
A contact portion between the teeth of the first helical gear and the teeth of the second helical gear shifts from the second side to the first side as the first and second helical gears rotate.

Claims 17, 18, 20, 21, 27 and 56-58 are allowed because of their dependency from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached at 571-27-7731.

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/WCD/ and /GAS/



    
        
            
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.